Citation Nr: 0007237	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  94-31 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right eye disorder.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to an increased (compensable) rating for 
hearing loss, left ear.

5.  Entitlement to an increased rating for residuals of shell 
fragment wound to the right side of face, with multiple 
foreign bodies in the right orbit, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 19994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, inter alia, denied the benefits 
sought on appeal. 

The veteran's claim of entitlement to service connection for 
a heart condition will be addressed in the Remand portion of 
the decision.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
current right eye disorder and the veteran's military service 
or to a service connected disability. 

2.  Chronic headaches were not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against a finding that such a disorder 
was caused or aggravated by service or related to a service 
connected disability. 

3.  Service connection for hearing loss is established for 
the left ear only, and the medical evidence demonstrates that 
the appellant currently has Level V hearing impairment in his 
left ear. 

4.  Residuals of a shell fragment wound on the right side of 
the face with multiple foreign bodies in the right orbit are 
manifested by occasional pain, scars that are not noticeable 
or disfiguring, and without other sequelae. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right eye disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

2.  Chronic headaches were not incurred in military service 
nor are chronic headaches proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
5107(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999). 

3.  The schedular criteria for a compensable rating for 
hearing loss, left ear, have not been met.  38  U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 6100 (1999).  

4.  The schedular criteria for rating in excess of 10 percent 
for shell fragment wound of the right side of the face with 
multiple foreign bodies in the right orbit have not been met.  
38 U.S.C.A. §§ 1155, 5107(a)(West 1991); 38 C.F.R. §§ 4.84a, 
Diagnostic Code 6009 (1999).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran sustained a multiple pinpoint shell fragment 
wounds to the face in service in Korea in 1951.  The day 
following the incident, his vision was normal.  Six months 
later he presented with complaints of pain in the right eye.  
On his medical examination for discharge from service in 
August 1952, his vision was normal and there were no reported 
complaints or clinical findings of pain or headaches 
documented.  

In August 1955, the veteran was afforded a VA examination.  
Several small metallic foreign bodies in the soft tissue of 
the right side of the face and a small one in the lateral 
part of the right orbit were identified on X-ray in August 
1955.  An eye examination at that time reported that the 
veteran's eyes were externally normal and with no pathology 
in fundus.  A minimal amount of myopia was found.  

In September 1955, the veteran was afforded another VA 
examination.  Inspection at that time revealed "the minutest 
white streak about 1/4 inch in length appearing within the 
upper eye brow which was the alleged penetrating shrapnel 
injury above the eye.  There was no retained foreign body 
palpable, the scar was not noticeable, not disfiguring in any 
way."  Several spotty areas about the size of a pin head 
were also noted, which had "to be closely observed to be 
seen at all."  There was neither vascular, neurologic or 
muscular involvement.  The shell fragment wound was 
identified as "extremely minute, superficial [and] without 
residuals." 

Clinical records from July 1993 report the veteran with pain 
in the temporal area, which he reported as coinciding with 
when it was time to change the prescription for his eye 
glasses.  The veteran claimed a history of shrapnel in his 
right eye.  His corrected visual acuity at a September 1993 
visual examination was 20/25 in both eyes.  There was no 
diplopia and no visual field deficit.  There were corneal 
scars in both eyes, which were not affecting his visual 
acuity.  His ocular health was otherwise normal.  

In the context of the current claim, the veteran was afforded 
a VA general medical examination in September 1993.  Eyes 
were reported as normal.  Extraocular movements were intact.  
No eye pathology was identified or diagnosed. 

In December 1997, the veteran was afforded a VA vision 
examination.  Diagnosis was senile cataracts in both eyes 
causing slight decrease in vision.  The examiner commented 
that the cataracts were unrelated to a previous eye injury.  
There was no retrobulbar disease and no sign of further 
pathology.  A May 1998 addendum was also provided, in which 
the examiner commented that the veteran showed no sign of 
retinal trauma and no ocular signs of decreased vision as a 
result of a shrapnel wound.  

Claims for Service Connection
Right Eye Condition

Service connection may be granted for disability 
resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  Secondary service-connection 
may also be granted for the degree to which a non-
service-connected disorder is aggravated by a service-
connected disorder. 38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995). 

The threshold question which must be answered as to the 
claimed right eye condition is whether the veteran has 
presented a well grounded claim for service connection.  A 
well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-
grounded claim for service connection generally requires (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In addition to that evidence cited the background section of 
this decision, in December 1995, the veteran was afforded a 
VA neurological examination, which produced the assessment of 
status post fragment wound of the right lateral face with no 
involvement of the eye.  

If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran further in 
the development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82. 

The Board notes that, to the extent that the veteran's right 
eye may have exhibited refractive error in service, such a 
defect has not been associated with any service connected 
disability, and, in any event, under 38 C.F.R. § 4.9 (1999), 
refractive error of the eye is not a disease or injury in the 
meaning of applicable legislation for disability compensation 
purposes.

The Board also notes that, with reference to the claim for 
service connection for an actual disability of the right eye, 
over and above the damage to the right orbit which is already 
service connected, there is no medical evidence of a nexus 
between any current right eye disorder and any incident in 
service.  Therefore, the claim for service connection for a 
right eye disorder is not well grounded and must be denied on 
that basis.

Headaches

With respect to the veteran's claim of entitlement to service 
connection for headaches, the Board finds that, considering 
the September 1993 VA general medical examination, which 
indicated that the veteran's headaches were chronic and 
"probably related to his old shrapnel wound," the veteran 
has presented a claim which is "well-grounded" or plausible 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that the duty to assist mandated by 38 
U.S.C.A. § 5107(a) has been fulfilled. 

As noted above, disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id.

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

As noted above, except for one incident in 1952, service 
medical records are silent as to complaints, treatment or 
diagnoses relating to headaches.  Likewise, VA examinations 
proximate to the veteran's discharge are silent as to 
headaches.

The veteran provided copies of treatment records from a 
private physician for the period from 1989 through 1994.  
Such records are entirely silent as to complaints, treatment 
or diagnoses relating to headaches. 

Clinical records from July 1993 indicate that the veteran 
associated his headaches with the need for a change in 
prescription glasses.  As noted above, in September 1993, the 
veteran was afforded a VA general medical examination.  The 
veteran reported sharp pains above the right eye that occur 
daily.  Cranial nerves II-XII were intact.  Diagnosis, inter 
alia, was chronic headaches, probably related to an old 
shrapnel injury. 

The veteran testified at a personal hearing in September 1995 
that he had headaches associated with when it was time to 
have his glasses changes and at other times as well.  When 
asked if he thought his current headaches were caused by the 
shrapnel wound in 1951, the veteran testified, "I think it 
is, but I don't know.  I could be wrong."  

In December 1995, the veteran was afforded a VA neurological 
examination.  The examiner commented that the veteran had 
"at best a very small scar on the lateral aspect of the 
right face behind the eye.  It is difficult to see and [the 
examiner was] not sure it was really there."  Assessment was 
status post fragment wound of the right lateral face with no 
involvement of the eye.  Chronic headaches were reported as 
not absolutely associated with the shell fragment wound.

The veteran's headaches were again addressed in a December 
1997 VA neurological examination.  At that examination, the 
veteran reported that he had received about a hundred 
stitches in his face as a result of the shrapnel and that he 
stayed in the hospital for about 100 days to recuperate.  He 
also claimed that he used to see the scars until he aged.  
After a physical examination, the examiner commented that it 
was not likely that the superficial wounds sustained could 
precipitate chronic headaches without a documented loss of 
consciousness or post concussive syndrome.  The examiner also 
observed that there was no evidence of shrapnel in the eye 
which could cause headaches.  

The Board finds that the evidence contemporaneously 
associated with the veteran's service demonstrates that his 
headache complaint in service was acute and transitory in 
nature, with no evidence of any residual pathology. 

After a comprehensive review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for chronic headaches.  
The opinion of September 1993, which supports the veteran's 
claim, provided no basis or rationale for the conclusion that 
the veteran's headaches were related to his shell fragment 
wound.  The examiner in that instance does not appear to have 
examined the claims file and appears to have relied on 
history as provided by the veteran.  A medical opinion based 
entirely on a claimant's historical account of his medical 
and service background lacks probative value.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The examiner who performed 
the December 1997 VA neurological examination, on the other 
hand, reviewed the claims file, considered the relatively 
minor sequelae sustained in connection with the shell 
fragment wound sustained in service, and provided a well-
reasoned rationale for his conclusion that the veteran's 
headaches are not likely related to the shrapnel injury.  The 
Board finds that the December 1997 opinion has greater 
probative value than the September 1993 opinion, and, 
therefore, entitlement to service connection for chronic 
headaches is not established.

Finally, in reaching the conclusion that the veteran does not 
have a chronic headache disorder related to service, the 
Board is mindful of the fact that sequelae of the residuals 
of the veteran's shell fragment wound of the right side of 
the face, as discussed below, include occasional pain in or 
near the orbit.  However, the medical evidence in this case 
does not show headaches as a distinct entity, disassociated 
from the shell fragment wound. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

Increased Ratings

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to an increased evaluation for 
unilateral hearing loss and for residuals of a shell fragment 
wound are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well-grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  The present 
level of disability is of primary concern where service 
connection has been established and an increase in the 
disability rating is at issue.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1996).

Compensable Rating for Hearing Loss, Left Ear.

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment.  
64 Fed. Reg. 25202 (1999).  They were effective June 10, 
1999.  Where laws or regulations change, after a claim has 
been filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim as the case was 
certified prior to the promulgation of the regulations.  A 
comparison to the previous version of the regulation does not 
disclose any pertinent change to the regulation that would 
affect the outcome of this decision, however.  See 38 C.F.R. 
§ 4.85, 4.87, 4.87a (1999).  Therefore, the Board concludes 
that the veteran is not prejudiced by application of the 
current criteria to his claim as there were no substantive 
changes in the regulation.

Entitlement to service connection for the veteran's left ear 
has been in effect since May 1955, with a non-compensable 
evaluation.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels, ranging from level I for essentially normal 
acuity through level XI for profound deafness.  In situations 
where service connection has been granted only for defective 
hearing involving one ear, the hearing acuity of the 
nonservice-connected ear is looked upon to be normal except 
in cases of bilateral total deafness.  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. §§ 
4.85 and 4.87, Diagnostic Codes 6100 to 6101.

The veteran was afforded a VA audiological examination 
conducted in January 1994.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/r
20
60
65
70
LEFT
n/r
15
70
80
80

The average decibel loss between 1000 and 4000 hertz was 65 
decibels in the service connected left ear.  Speech 
audiometry testing revealed speech recognition ability of 68 
percent in the left ear.  Although the veteran suffers from 
bilateral hearing loss, service-connection is in effect for 
the left ear only.  Bilateral total deafness is not shown by 
objective testing.

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).

Considering the foregoing, evaluation of the noted findings 
in the context of Table VI of 38 C.F.R. § 4.87 indicates that 
the designation of a level V hearing impairment of the 
service connected left ear is appropriate.  Comparing the 
veteran's service connected left ear level V hearing 
impairment against the designated "better" right ear pursuant 
to Table VII of that same regulatory section reveals that a 
noncompensable evaluation continues to be appropriate for the 
veteran's level of hearing loss in his left ear.  Therefore, 
the preponderance of the evidence is against entitlement to a 
compensable evaluation for hearing loss.

Increased rating for Residuals of Shell Fragment Wound

An unhealed injury of the eye is to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84(a), Diagnostic Code 6009.  In addition, VA regulations 
provide that in every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a zero percent evaluation, a zero percent evaluation 
will be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

In the veteran's case, while there is some medical evidence 
of pain, there is no indication of other sequelae, rest-
requirements, or episodic incapacity due to the residuals of 
injury to the right eye.  Accordingly, the veteran is not 
entitled to an evaluation in excess of 10 percent for his 
right eye injury under the criteria of Diagnostic Code 6009.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, the Board notes the absence of muscle injury and the 
clinical record demonstrates that any scarring is barely 
noticeable such that evaluation of the veteran's disability 
under pertinent Diagnostic Codes for muscle injuries or scars 
would not produce a more favorable outcome.

Conclusion

The evidence in support of the claims of entitlement to 
service connection for the issues on appeal and with respect 
to the increased rating claims, other than as reported above, 
is, essentially, only the assertions and testimony of the 
veteran.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to make a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

There is no competent evidence of record which indicates that 
the veteran's service connected disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Service connection for right eye disorder is denied. 

Service connection for chronic headaches is denied. 

An increased (compensable) rating for hearing loss, left ear, 
is denied.

An increased rating for residuals of shell fragment wound to 
the right side of face, with multiple foreign bodies in the 
right orbit, is denied.


REMAND

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to an appellant when additional 
pertinent evidence is received following the issuance of a 
statement of the case (SOC) or SSOC.  The last SSOC 
addressing the issue of entitlement to service connection for 
heart disease was furnished in May 1999.  

In September 1999, before this case had been certified to the 
Board by the agency of original jurisdiction (AOJ), the 
veteran's representative submitted as evidence several 
medical articles purporting to associate the veteran's heart 
disease with his service connected psychiatric condition.  
Because the record does not reflect that such evidence was 
first considered by the AOJ, and the veteran did not waive 
AOJ consideration, a decision by the Board at this time on 
the issue of entitlement to service connection for heart 
disease is precluded and a remand from the Board to the RO is 
necessary to accord the veteran due process.  38 C.F.R. 
§ 19.31 (1999).  Inasmuch as the remand is necessitated to 
remedy a procedural defect, a well groundedness determination 
is not being rendered at this time.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

The RO should reconsider the veteran's 
claim of entitlement to service 
connection for heart disease in light of 
the evidence submitted since the May 1999 
SSOC.  The RO may undertake any other 
development deemed necessary.  

If the benefit sought is denied, an SSOC 
should be issued.  The SSOC should 
contain, inter alia, a summary of the 
evidence received since the last SSOC was 
issued.  38 C.F.R. §§ 19.29, 19.31.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review, if 
otherwise in order.  No action is required by the veteran 
until he receives further notice.  The purpose of this remand 
is to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

